Day, J.
— The only point made is that the evidence does not sustain the verdict. The cruel treatment proved consisted in a neglect to provide food, fuel, clothing, and other comforts, whereby it is claimed the plaintiff’s health has become impaired and her life endangered. We have all carefully examined the testimony, and we unite in holding that the verdict is not so far without support as to justify an interference with it.
This case is reviewable.here as a law action, and the verdict will not be *691disturbed, unless clearly, unsupported by tbe evidence. Cole v. Cole, 23 Iowa, 433. A review of the evidence would encumber the Reports, without any practical benefits.
Affirmed.